DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4 and 14, there is no support in the specification that the partially spherical or elliptical section decreases continuously in diameter from the shoulder to the flattened area, “When the reference does not disclose that the drawings 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
   obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Franceschi US 2005/0266122.
Regarding claim 1,Trombley discloses a capsule for producing a liquid food item, having a cover (lid 20) and two chambers (51, 52) for accommodating two substances 
Claim 1 differs from Trombley in the recitation that the capsule comprises a shoulder for the peripheral support of the divider.
Franceschi discloses a capsule for producing a liquid food item having a cover (10), two chambers for accommodating two substances (chamber holding MI), a flange for peripheral support of the cover and a shoulder (9) on the capsule for the peripheral support of a divider (bottom layer of filter pod 6) for separating the two chambers (Fig.1, [0022], [0023]). It would have been obvious to one of ordinary skill in the art to modify the capsule of Trombley to comprise a shoulder for the peripheral support of the divider as taught by Franceschi since Franceschi teaches such a configuration is suitable for supporting a divider and since it has been held by the courts that the use known techniques to improve similar products in the same way supports a conclusion of obviousness.
Regarding claim 2, Trombley in view of Franceschi discloses that the flange and the shoulder are connected to one another in one piece (‘122, Fig. 1, 2).
Regarding claim 3, Trombley in view of Franceschi discloses that the flange and the shoulder have essentially the same orientation of their surface normal (‘122, Fig. 2).
Regarding claim 11, Trombley discloses a method for manufacturing a capsule for producing a liquid food item having a cover (lid 20) and two chambers (51, 52) for accommodating two substances (53, 54), comprising forming a capsule with a flange for peripheral support of the cover and flat fluid tight divider (55) for separating the two chambers (Pg. 6, lines 22-32, 1-7, Fig. 5). It is noted that Trombley discloses that the divider can be punctured with a needle or penetrator from a brewing machine and that when the divider is punctured, water and the second component can flow from the second compartment to the first compartment and therefore in this embodiment the divider of Trombley is considered to be fluid-tight, since the divider needs to be punctured in order to let fluid through.
Claim 11 differs from Trombley in the recitation that the capsule comprises a shoulder for the peripheral support of the divider.
Franceschi discloses a method for manufacturing a capsule for producing a liquid food item having a cover (10), two chambers for accommodating two substances (chamber holding MI), comprising forming a capsule with a flange for peripheral support of the cover and a shoulder (9) on the capsule for the peripheral support of a divider (bottom layer of filter pod 6) for separating the two chambers (Fig.1, [0022], [0023]). It would have been obvious to one of ordinary skill in the art to modify the capsule of Trombley to comprise a shoulder for the peripheral support of the divider as taught by Franceschi since Franceschi teaches such a configuration is suitable for supporting a divider and since it has been held by the courts that the use known techniques to improve similar products in the same way supports a conclusion of obviousness.
Regarding claim 12, Trombley in view of Franceschi discloses that the flange and the shoulder are connected to one another in one piece (‘122, Fig. 1, 2).
Regarding claim 13, Trombley in view of Franceschi discloses that the flange and the shoulder have essentially the same orientation of their surface normal (‘122, Fig. 2).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Franceschi US 2005/0266122 as evidenced by Bowl Definition and Colman US 2,673,805.
Regarding claims 4 and 14, Modified Trombley discloses that the capsule comprises a truncated cone shape having a flattened area (bottom of the capsule) which has essentially the same orientation as a surface normal of the flange and/or the shoulder (‘122, Fig. 1, 2, [0019]). Further it is noted that Trombley teaches that the capsule can have the shape of bowl (‘145, Pg. 4, lines 25-26). Bowl Definition provides evidence that a bowl shape includes a “concave nearly hemispherical vessel”, and Colman teaches a substantially semi spherical bowl shape having a flat bottom portion (Fig. 2, col. 2, lines 10-15). Therefore Modified Trombley is seen to make obvious the step of forming a partially spherical section with a flattened area that has essentially the same orientation as the surface normal of the flange and the shoulder. Since the prior art shows that bowl shape includes a semi spherical shape, implying half of a sphere it is obvious that the partially spherical section decreases in diameter continuously since it can be said that a sphere has a constantly decreasing diameter extending from a center point (it is noted that applicant’s language of “partially” spherical is slightly broader than “semi” spherical).
In the event claims 4 and 14 differs from Modified Trombley in the recitation that the partially spherical section decreases in diameter continuously from the shoulder to the flattened area, it is noted that where the only difference between the prior art and the claims is a recitation of the shape of the claimed device and a device having the claimed shape would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04.IV.A).
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Franceschi US 2005/0266122 as evidenced by Bowl Definition and Colman US 2,673,805 in view of Temple US 2015/0321833. 
Regarding claims 5 and 15, claims 5 and 15 differs from Modified Trombley in the recitation that the flattened area is set back relative to a bottom end of the partially spherical or partially elliptical section and is bordered by a toroidal bulge.
Temple discloses a beverage capsule having a flattened area set back (at least one step 152) relative the sidewalls and bordered by an annular bulge (150) which is considered to be a toroidal bulge, in order to permit clean punctures (Fig. 17, 18, [0043]). It is noted that Temple teaches “at least one step 152” which allows for only one stepped portion. It would have been obvious to one of ordinary skill in the art to modify the flattened area of Modified Trombley to be set back relative to a bottom end of the partially spherical or elliptical section and be bordered by a toroidal bulge as taught by Temple in order to ensure clean punctures of the capsule.
Regarding claims 6 and 16, Modified Trombley discloses that the partially spherical or elliptical section is designed to be smooth (substantially semi spherical/bowl shaped) (‘805, Fig. 2)
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Franceschi US 2005/0266122 as evidenced by Bowl Definition and Colman US 2,673,805 in view of Temple US 2015/0321833 in view of Kruger US 2011/0142996.  
Regarding claims 7 and 17, Modified Trombley discloses that the capsule comprises a peripheral section which extends between the flange and the shoulder (‘122, Fig. 1, 2).
Claims 7 and 17 differs from Modified Trombley in the recitation that in the peripheral section forms an angle less than 90° with the flange. 
Kruger discloses a capsule having a shoulder (16) for stacking multiple capsules. Kruger discloses the capsule comprises a peripheral section which extends between the flange and the shoulder, and that the peripheral section forms an angle less than 90° with the flange (‘996, Fig.3, [0024], [0029], [0009]). It would have been obvious to one of ordinary skill in the art to modify the peripheral section of Modified Trombley to form an angle less than 90° with the flange as taught by Kruger in order to enable a larger number of capsules to be stacked before the capsules are filled for storage in a compact manner (‘996, [0004], Fig. 6). 
Regarding claims 8 and 18, Modified Trombley discloses that the peripheral section between the flange and the shoulder runs essentially in a straight line (‘122, Fig. 1, 2)
Regarding claims 9 and 19, Modified Trombley discloses that the cover and/or capsule specifically comprises a polypropylene and that the capsule can comprise ethyl-vinyl alcohol (‘145, Pg. 5, lines 3-14, Pg. 9, lines 1-10)
Regarding claims 10 and 20, Claims 10 and 20 differs from Modified Trombley in the recitation that the volume ratio of the upper and lower chamber is in the range of 1:4 and 1:10. However, absent compelling evidence of criticality, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04.IV.A).
Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but have not been found persuasive, regarding the amendment to claims 5 and 15, Temple US 2015/0321833 has been brought to teach the new limitation. Regarding applicants arguments regarding claims 4 and 14, new references have been brought in light of the claim amendments.
In response to Applicant’s argument that the combination of Trombley and Franceschi is an improper hindsight based rejection, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
In response to applicant's argument that combining the shoulder of Franceschi with Trombley would result in the structure of Trombley at the very top of the capsule as in Franceschi which would effectively result in a capsule with a single chamber, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Trombley teaches multiple chambers separated by a divider and Franceschi teaches multiple chambers separated by a divider, and given that the prior art additionally teaches placement of shoulders at different positions within a capsule (See GB 1427375, US 5,243,164) it is seen to be within the skill of one of ordinary skill in the art to adjust the placement of the shoulder to provide desired spacing for the compartments. Further when the reference does not disclose that the drawings are to 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed above one of ordinary skill in the art could reasonably draw the conclusion that the shoulder is provided for support of the divider within the container as taught by Franceschi, and one of ordinary skill in the art would have been motivated to include a shoulder in the container of Trombley for added support of the divider of Trombley. It is noted that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art.
In response to Applicant’s arguments regarding Kruger, one of ordinary skill in the art would not have been discouraged from using teachings from Kruger because features of the capsule are different, one of ordinary skill in the art looking to enhance the function of the shoulder of Trombley in view of Franceschi would have been motivated to consider the teachings of Kruger. 
In response to Applicant’s arguments regarding the number of references which have been used to reject the dependent claims and that they are improper hindsight based rejections, it is noted that there is no limitation on how many references can be used and that a teaching and motivation has been provided with each limitation to properly combine all the references to teach the instant claims as detailed in the rejection above. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention (MPEP 2145.V)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792